Parache v DD 11th Ave. LLC (2015 NY Slip Op 01863)





Parache v DD 11th Ave. LLC


2015 NY Slip Op 01863


Decided on March 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 5, 2015

Mazzarelli, J.P., Sweeny, Moskowitz, Clark, Kapnick, JJ.


14425 100839/09 590638/10 590718/12

[*1] Dennis Parache, Plaintiff,
vDD 11th Avenue LLC, et al., Defendants-Appellants, Star Delta Electric LLC, Defendant, Mastercraft Masonry I, Inc., Defendant-Respondent. 
DD 11th Avenue LLC, et al., Third-Party Plaintiffs-Appellants, 
Mastercraft Masonry I, Inc., Third-Party Defendant-Respondent. 
DD 11th Avenue LLC, et al., Second Third-Party Plaintiffs-Appellants, 
SMEG Corporation, Second Third-Party Defendant-Respondent, Total Safety Consulting, L.L.C., Second Third-Party Defendant.


Faust, Goetz, Schenker & Blee LLP, New York (Jeffrey Rubinstein of counsel), for appellants.
Cozen O'Connor, New York (Edward Hayum of counsel), for respondents.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered July 3, 2014, [*2]which, insofar as appealed from as limited by the briefs, granted the motion of defendant/third-party defendant Mastercraft Masonry I, Inc. (Mastercraft) and second third-party defendant SMEG Corporation (SMEG) for summary judgment dismissing all cross claims and third-party claims as against them, unanimously affirmed, with costs.
The record establishes that Mastercraft and SMEG were members of defendant-appellant J E Levine Builder Inc.'s Contractor Controlled Insurance Program. Accordingly, the antisubrogation rule bars the cross claims and third-party claims brought by defendants-appellants against Mastercraft and SMEG
(see e.g. ELRAC, Inc. v Ward, 96 NY2d 58, 76-77 [2001]; Stranz v New York State Energy Research & Dev. Auth. [NYSERDA], 87 AD3d 1279, 1281-1282 [4th Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 5, 2015
CLERK